—Judgment, Supreme Court, New York County (Jerome Hornblass, J., on motion; Howard Bell, J., at jury trial and sentence), rendered June 17, 1994, convicting defendant of criminal possession of a weapon in the third degree, and sentencing him, as a persistent violent felony offender, to a term of 12 years to life, unanimously affirmed.
Defendant’s motion to suppress physical evidence was properly denied without a hearing since his allegations were factually insufficient to raise a factual dispute warranting a hearing (see, People v Mendoza, 82 NY2d 415). We perceive no abuse of discretion in sentencing. Concur—Wallach, J. P., Nardelli, Williams and Tom, JJ.